DETAILED ACTION
This non-final Office action is in response to the claims filed on November 27, 2019.
Status of claims: claims 5-9 and 11-14 are withdrawn; claims 1-4 and 10 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to an open roof assembly, classified in e05F15/431
II. Claims 11-14, drawn to a method of operating an open roof assembly, classified in E05Y2900/542.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using that product. For example, the product can be used with a residential structure and not a vehicle, as recited.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: different inventions require different searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Additionally, this application contains claims directed to the following patentably distinct species:
Species I – FIGS. 2A-2f, 3, 4A, 4B, 5; 	Species II – FIG. 6;			Species III – FIGS. 7A - 7b;			Species IV – FIGS. 8A - 8B;		Species V – FIG. 9;				Species VI – FIG. 10A – 10B;		Species VII – FIG. 11A;			Species VIII – FIG. 11B;
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: different species require different searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Mr. Steven M. Koehler on September 1, 2021 a provisional election was made without traverse to prosecute the invention of Species I and Group I, reading on claims 1-4 and 10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-9 and 11-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 20, 2020 and November 27, 2019 were considered by the examiner. 

Claim Objections
Claim 10 is objected to because of the following informalities: the second period at the end of the claim should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 4 – “configured to detect a mechanical impact and to localize the mechanical impact” is unclear. What is meant by “to localize?”
	Claim 4, lines 8,10 – “the moveable panel” lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 4468063 to Yukimoto et al. (hereinafter “Yukimoto”) in view of US 10329824 to Takehara et al. (hereinafter “Takehara”).
Yukimoto an open roof assembly for providing a closable roof opening 1a in a vehicle roof 1, the open roof assembly comprising a closure member 2 that is moveably arranged for opening and closing the roof opening. Yukimoto fails to disclose a detection system.
Takehara teaches of a vehicle opening 1a and closure member 10 with a detection system for detecting an object in the opening, wherein the detection system is configured to 

select a signal from a group of signals, the group comprising at least an entrapment signal (“electric signal;” see liens 55-67 of col. 6) and an operating signal (“command signal;” see at least the bottom of col. 11), dependent on the determined at least one property of the object; and provide the selected signal. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a detection system with Yukimoto, as taught by Takehara, in order to prevent pinching of body parts during operation of the closure member. (claim 1)
Yukimoto, as applied above, further discloses wherein the detection system is configured to provide the entrapment signal when a detected object prevents the closure member from moving to a predetermined position. (claim 2)
Yukimoto, as applied above, further discloses wherein the detection system is configured to select the operating signal and provide the operating signal when the detected object performs a predefined action. (the predefined action of coming in contact with the sensor 3) (claim 3)
Yukimoto, as applied above, further discloses wherein the detection system comprises a mechanical impact detection and localization system, the mechanical impact detection and localization system being configured to detect a mechanical impact and to localize the mechanical impact, and wherein the detection system is configured to provide: 
the entrapment signal when a mechanical impact is detected in an edge section of the moveable panel; and 
the operating signal when a mechanical impact is detected in a center section of the moveable panel. (claim 4)

Yukimoto discloses a vehicle comprising the open roof assembly for providing a closable roof opening in a vehicle roof, the open roof assembly comprising a closure member that is moveably arranged for opening and closing the roof opening.
Yukimoto fails to disclose a detection system.
Takehara teaches of a vehicle opening 1a and closure member 10 with a detection system for detecting an object in the roof opening, wherein the detection system is configured to 
determine at least one property of the object; select a signal from a group of signals, the group comprising at least an entrapment signal and an operating signal, dependent on the determined at least one property of the object; and provide the selected signal. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a detection system with Yukimoto, as taught by Takehara, in order to prevent pinching of body parts during operation of the closure member. (claim 10)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARCUS MENEZES/            Primary Examiner, Art Unit 3634